Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 10/18/2021 has been considered.
Claims 1, 11, and 20 are amended. Claims 1-4, 6-14, and 16-20 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of amendment to claims has not overcome the Examiner’s rejection under 35 USC § 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 20 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1, 11, and 20 are directed to an abstract idea without significantly more. The claims recite a package delivery system can receive multiple indications to sort, place, scan, and delivery items from an order; sending inputs, generating a visual representation, and analyzing road information to select a delivery vehicle. 
The limitation of receiving multiple indications to perform different steps (i.e., sort, place, scan, and delivery), sending multiple inputs, and generating a visual 
The limitation of selecting a delivery vehicle based on road condition as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system with a memory and at least one processor configured to execute the instructions”, “at least one user device” and “a database”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a computer system with a memory and at least one processor configured to execute the instructions”, “a database”, and “at least one user device” in the context of these claims encompasses a person can analyze collected 
This judicial exception is not integrated into a practical application because a computer system with a memory and at least one processor configured to execute the instructions, a database, and at least one user device is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of sending indications/instruction, receiving inputs, storing, generating a representation, and analyzing road information to select a delivery vehicle) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim 1, 11, and 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system with a memory and at least one processor configured to execute the instructions, a database, and at least one user device to perform sending indications, receiving inputs, generating, and analyzing steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

There are no additional claim element limitations recited in the claims 2-4, 6-10, 12-14, and 16-19. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 2-4, 6-10, 12-14, and 16-19 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0151913 to Wong et al, in view of U.S. Patent Application Publication No. 2019/0152376 to Schwartz et al., in view of China Patent Application Publication No. CN 103985025 to Liu et al.
claims 1, 11, and 20, Wong discloses a computer-implemented method for a package delivery, the method comprising: 
receiving, by a computer-implemented system, a customer order (Fig. 1 and 19, paragraph 30, a computer system with a processor and a memory, Multiple customers 10 may submit orders 20 to the product distributor, where each order 20 specifies one or more items from inventory 30 to be shipped to the customer that submitted the order); 
generating, using the computer-implemented system, an order identifier based on the customer order (paragraph 30, it’s a well-known process to generate a purchase order number/identifier once a customer order is created/placed); 
associating each item of a plurality of items of the customer order with the order identifier (paragraph 30, the one or more items specified in each order); -6-Application No.: 16/416,909 Attorney Docket No. 14904.0022-00000 
determining, based on the order identifier, an intended delivery destination for each item, a storage space associated with the intended delivery destination, and a delivery route (paragraph 97, the item allocation component may be configured to determine, for a given item of an order, the best-fit slot categorization (which may also be referred to as the best-fit slot size) for such order. Examiner notes that allocating the best-fit slot of the sorting stations during the routing/processing items for the order, which can be considered as “determining… a storage space associated with the intended delivery destination, and a delivery route”); 
sending, to at least one user-device for display, a first indication to sort, using a first sortation process, each item of the plurality of items based on the storage space associated with the intended delivery destination (Fig. 10-11, paragraphs 43-44, 47, 88, 
receiving, from at least one user-device, a first input related to a status of the first sortation process (paragraphs 46-47 and 103, As an example of the former, a reader communicatively coupled to the control system 190 may automatically read the conveyance receptacle identifier from a receptacle 104 as it passes on the conveyance mechanism 200, Examiner notes that a reader can scan the receptacle identifier during the diverting processing to track current information/location of the receptacle); 
sending, to at least one user-device for display, a second indication to sort, using a second sortation process, each item sorted using the first sortation process, based on the delivery route that is configured to include the intended delivery destination, without waiting for sortation of all of the plurality of items from the first sortation process (Fig. 3 and Fig. 6, paragraphs 30, 47, 49,  The conveyance receptacles may then be routed to sorted using the first sortation process) to an order sorting bin individually, which can be considered as “sorting…without waiting for sortation of all of the plurality of items from the first sortation process”. Examiner notes that a particular slot, bin, shelf, etc. that is the correct destination can be considered as “an intended delivery destination along the delivery route”); 

sending, to at least one user-device for display, a third indication to place each item sorted using the second sortation process into a container associated with the delivery route, without waiting for sortation of all of the plurality of items from the second sortation process (Fig. 7A-7B, paragraphs 65, 67, As an alternative, or in addition, to indicators 158 physically located proximate to slots 156 on sorting bin 154, textual and/or graphical item placement directions may be displayed on a monitor of a computer, hand-held device, etc., or printed to paper output for operator(s) at sorting station 152. The operator may thus simply remove the unit 108, look to see which indicator 156 is currently activated by control system 190, and place the unit 108 into the associated slot 154. Examiner notes that an order sorting bin can be considered as a container and when each item sorted in the sorting station is assigned a sorting slot, the human operator can receive the indication to place sorted item at the sorting station (i.e., place each item sorted using the second sortation process) into an order sorting 
storing the first input, the second input in a database associated with the computer-implemented system (paragraph 103, the item allocation component may be configured to generate, store, and/or maintain a dynamic data structure configured to store information that may include but is not limited to the location of various items and conveyance receptacles within the item fulfillment center. The hand-held, mobile and/or fixed readers, scanners or scanning devices may also be able to scan, receive, or otherwise detect the marks or tags (e.g., bar codes, radio frequency identification (RFID) tags, etc.) attached to or integrated with the conveyance receptacles as well as determine the location of such conveyance receptacles within the order fulfillment center. The real-time or near-real time location of such receptacles may in various embodiments be stored within the above described dynamic data structure.).  
However, Wong does not disclose wherein the container is loaded on a delivery vehicle in an arrangement based on a promised delivery date for -7-Application No.: 16/416,909Attorney Docket No. 14904.0022-00000each item of the plurality of items, wherein the delivery vehicle is selected by the computer-implemented system based on one or more road conditions associated with the delivery route, and wherein arranging the container on the delivery vehicle comprises: receiving, on the at least one user-device for display, a fourth indication to place the container in a container carrier; receiving, on the at least one user-device display, a fifth indication to arrange the container carrier on the delivery vehicle in an arrangement based on the promised delivery date; and receiving, on the at least one user-device display, a sixth indication to scan a container identifier associated with the container and a container carrier identifier 
However, Schwartz teaches wherein the container is loaded on a delivery vehicle in an arrangement based on a promised delivery date for-7-Application No.: 16/416,909 Attorney Docket No. 14904.0022-00000each item of the plurality of items, and wherein arranging the container on the delivery vehicle comprises: receiving, on the at least one user-device for display, a fourth indication to place the container in a container carrier; receiving, on the at least one user-device display, a fifth indication to arrange the container carrier on the delivery vehicle in an arrangement based on the promised delivery date; and receiving, on the at least one user-device display, a sixth indication to scan a container identifier associated with the container and a container carrier identifier associated with the container carrier  (The carrier may receive a list of items which are to be delivered to delivery points along the carrier's assigned route. The carrier can receive a printout with codes that the carrier can scan, which will cause the 120a-d. For example, when the mobile computing device 220 scans an item, the controller 210 performs the proposed shelf location determination, and sends the proposed shelf location to the on-vehicle controller 240. The controller 210 may receive an identification of the vehicle 100 being loaded by receiving a scan signal or identifier for the vehicle 100 from the mobile computing device 220. This can occur with a carrier scanning a computer readable code on the vehicle 100, typing in a license plate or other vehicle identifier. Examiner notes that packages are loaded and arranged in the vehicle based on which item is delivered earlier which is considered as a delivery schedule. Examiner notes that the mobile computing device 220 scans an item/package identifier and vehicle/carrier identifier, which can be considered as ”scan a container identifier associated with the container and a container carrier identifier associated with the container carrier”, Paragraphs 41, 81, 84, and 151);
generating a first visual representation of the arrangement of the loaded container on the delivery vehicle based on the scanned container identifier and the scanned container carrier identifier; sending, to at least one user-device for display, the first visual representation of the arrangement of the loaded container on the delivery 100, the controller 210 receives the item identifier and communicates to the on-vehicle controller 240 the proposed shelf location for the item from the loading plan. After a proposed shelf location is determined, the process moves to block 310, wherein the indicators 122, 114 indicate the proposed shelf location. In one example, the indicators 122, 114 are lights that illuminate a shelf location 145. The mobile computing device can display a shelf location or an alphanumeric identifier, which can correspond to an alphanumeric identifier on the shelf 120a-d, paragraphs 82-84); 
receiving, from at least one user-device, a third input comprising information associated with the container identifier of the container (The item database 230 can also store information about the items being loaded and unloaded to and from a vehicle or distribution facility as they are scanned by the mobile computing device 220, paragraph 61); 
-8-Application No.: 16/416,909Attorney Docket No. 14904.0022-00000sending, to at least one user-device for display, a seventh indication to deliver the placed items of the plurality of items to the intended delivery destination, without waiting for other items of the plurality of items to be placed into the container (The alert can signal, warn, or notify the carrier that an item intended for delivery to the carrier's current location is on the vehicle 100. it’s well know technique to deliver a package which does not include all item in an order, paragraph 101); 
receiving, from at least one user-device, a fourth input comprising information associated with a delivery schedule of the placed items of the plurality of items; and storing the third input, and the fourth input in a database associated with the computer-implemented system (The processor is configured to generate the loading plan based 220 can be used to scan the label, and the label information and the scan information can be sent to the controller 210 to update the item database 230 regarding item delivery, and to provide notifications. Examiner notes that items loaded will be arranged based on a delivery route/schedule. Examiner notes that the database tracks/updates item information includes the items being loaded and an item being unloaded and being delivered, which can be considered as “storing the third input, and the fourth input in a database”, paragraphs 9, 61, 103, 121). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Wong to include, wherein the container is loaded on a delivery vehicle in an arrangement based on a promised delivery date for -7-Application No.: 16/416,909 Attorney Docket No. 14904.0022-00000each item of the plurality of items, and wherein arranging the container on the delivery vehicle comprises: receiving, on the at least one user-device for display, a fourth indication to place the container in a container carrier; receiving, on the at least one user-device display, a fifth indication to arrange the container carrier on the delivery vehicle in an arrangement based on the promised delivery date; and receiving, on the at least one user-device display, a sixth indication to scan a container identifier associated with the container and a container carrier identifier associated with the container carrier; generating a first visual representation of the arrangement of the loaded container on the delivery vehicle based on the scanned container identifier and the scanned container carrier identifier; sending, to at least one user-device for display, the first 
However, Liu teaches the delivery vehicle is selected by the computer-implemented system based on one or more road conditions associated with the delivery route (the invention measurement instrument distribution intelligent management system can read measuring asset information from the metering production dispatching platform, comprehensive analyzing delivery destination, vehicle, and road condition to calculate the full time delivery of optimal distribution scheme of the measurement instrument and determine the delivery vehicle based on the analyzed delivery destination, vehicle, and road condition, paragraphs 11 and 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Wong to include, the delivery vehicle is selected by the computer-implemented system based on one or more road conditions associated with the delivery route, as taught in Liu, in order to improve deliver efficiency and decrease delivery cost, such as in a facility or a delivery vehicle (Liu, paragraph 8).
With regard to claims 2 and 12, Wong discloses picking, in response to receiving the customer order, at least one item of the plurality of items of the customer order; and packing the at least one picked item without waiting for the other items of the plurality of items (Fig. 1 and Fig 3, paragraphs 30, 32, 35, and 47).  
With regard to claims 3 and 13, Wong discloses sending, to at least one user-device for display, an eighth indication to place each item in a first storage cell corresponding to the storage space, based on a review of the order identifier (Fig. 6, paragraphs 47, 65, and 74, different size of slots can be assigned based on the item volume requirement of an order).  
claims 4 and 14, Wong discloses sending, to at least one user-device for display, a ninth indication to place each item in a second storage cell corresponding to the delivery route, based on a review of the order identifier (Fig. 6, paragraphs 47, 65, and 74, different size of slots can be assigned based on the item volume requirement of an order).  
With regard to claim 6, Wong discloses receiving a plurality of customer orders; picking, in response to receiving the plurality of customer orders, at least one common item of each of the plurality of customer orders; and packing, in a plurality of containers, the at least one common item of each of the plurality of customer orders without waiting for the other items of the plurality of customer orders (Fig. 1 and Fig 3, paragraphs 30, 32, 35, and 47, This may result in a stream and/or batches of picked items for multiple incomplete or complete orders.  the control system 190 may route conveyance receptacles 104 containing units of items for particular orders to appropriate destinations for the orders, or for portions of the orders (e.g., to a particular one of one or more sorting stations 152 where particular orders are collected and grouped to be passed on to packing stations, or to other types of stations such as gift wrapping stations where pre-packing processing may be performed on orders or portions of orders, or even on individual units of items). Examiner notes that packing processing can be performed for individual units of items which won’t wait for other items to be packed together).  
With regard to claims 7 and 17, the combination of references discloses displaying, using at least one user-device, a second visual representation of a loading 
With regard to claim 8, the combination of references discloses updating a database of the computer-implemented system with information related with at least one of the first sortation process, the second sortation process, placing each sorted item in the container, and a delivery schedule of the placed items (Wong, paragraph 103, Schwartz, paragraphs 9, 61, 103, 121).  
With regard to claims 9 and 18, the combination of references discloses generating a status update, by the computer-implemented system, in response to a customer inquiry related to a status of the customer order (Schwartz, paragraph 119, when the missed delivery form is scanned, the electronic locker in which the item is located can be opened, and the recipient can retrieve the item. Examiner notes that the status of the order is updated to “the item is retrieved for the order”).  
With regard to claims 10 and 19, Wong discloses receiving, from at least one user-device, an input comprising information associated with at least one of a storage space identifier, a delivery route identifier, and the container identifier (paragraph 103, a scanner can scan an input include a receptacle identifier).  
With regard to claim 16, the combination of references discloses loading a plurality of containers on the delivery vehicle, wherein each of the plurality of containers comprises a plurality of items associated with a plurality of customer orders (Schwartz, paragraph 41, Examiner notes that each package may include multiple of item for an order. The vehicle can load multiple packages).  


	
Response to Arguments
Applicants' arguments filed on 10/18/2021 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “sending indications to a user device and selecting, by a computer- implemented system, a delivery vehicle based on road conditions associated with a delivery route do not constitute performance by prescribed human activity”. Thus, amended claims 1, 11, and 20 do not fall into the "Certain Methods o[f] Organizing Human Activity" category of judicial exceptions.
Examiner directs Applicants' attention to the office action above.
Applicants remark that “the combination of references does not disclose and teaches wherein the delivery vehicle is selected by the computer-implemented system based on one or more road conditions associated with the delivery route”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687